Citation Nr: 0108426	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  97-22 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1970.  His military awards and decorations included 
the Combat Infantryman Badge for service in the Republic of 
Vietnam.  He died on December [redacted] 1987.  The appellant is his 
widow.

The instant appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which denied a claim to 
reopen a claim for service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  By a May 1988 decision, the RO denied service connection 
for the cause of the veteran's death.  The appellant did not 
appeal that decision.

2.  A February 1999 medical statement from R. K. Wright, 
M.D., formerly Chief Medical Examiner of the county in 
Florida that prepared the veteran's autopsy report, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's May 1988 denial of service connection for the 
cause of the veteran's death is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).  

2.  The evidence submitted since the RO's May 1988 denial is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  In May 1988, the RO denied her 
claim for service connection for the cause of the veteran's 
death.  The pertinent evidence at that time included service 
medical records; a private medical record dated in March 1985 
which diagnosed the veteran with post-traumatic stress 
disorder (PTSD) which was related to his military experiences 
in the Republic of Vietnam; the veteran's death certificate; 
the veteran's autopsy report and toxicology report prepared 
by the medical examiner's office; and written statements 
prepared by the appellant and her representative.

The appellant was informed of the May 1988 denial by letter 
dated June 10, 1988, and she did not appeal.  Thus, the May 
1988 rating decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); see also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has explained that "new evidence" is evidence that 
is not "merely cumulative" of other evidence of record.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence 
is "material" when it bears directly or substantially on 
the specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).

The RO did apply the Hodge standard of new and material 
evidence in the first instance.  See Supplemental Statement 
of the Case, issued in October 2000.  Thus, the Board has 
considered whether the appellant would be prejudiced by 
appellate review of her claim prior to the issuance to her of 
information regarding the Hodge standard for reopening 
claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, as the Board finds that new and material evidence 
has been submitted to reopen the appellant's claim, the 
undersigned concludes that she would not be prejudiced under 
Bernard.  Accordingly, the Board will consider whether new 
and material evidence has been submitted in accord with the 
holding in Hodge since the May 1988 rating decision. 

The evidence associated with the claims file since the May 
1988 RO decision includes duplicates of materials already 
associated with the claims folder.  It also includes 
additional written statements from the appellant and her 
representative.  Most significantly, it includes a February 
1999 medical statement from R. K. Wright, M.D., formerly 
Chief Medical Examiner of the county in Florida that prepared 
the veteran's autopsy report.  Dr. Wright's recent statement 
indicated that it was "impossible to know [whether the 
veteran's death was a suicide or an accident] with any real 
certainty."  Dr. Wright reported that the water where the 
veteran drowned was only knee-deep.

Dr. Wright's February 1999 statement bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the RO in its May 1988 decision.  
Moreover, this record is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  It therefore constitutes new and material evidence 
under 38 C.F.R. § 3.156(a) (2000), and the Board is required 
to reopen the previously denied claim of entitlement to 
service connection for the cause of the veteran's death.  In 
addition, the Board finds that additional action by the RO is 
needed before the Board can proceed in adjudicating the 
appellant's claim on the merits. 


ORDER

New and material evidence having been submitted, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is reopened.  To this extent 
only, the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims, as here filed before the date of enactment of the 
VCAA and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

The Board notes that a VA medical opinion has not been 
requested in this case.  Thus, the Board finds that a VA 
physician should address whether there is any relationship 
between the veteran's death and his PTSD.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request a medical 
opinion from a VA physician as regards 
the role of the veteran's PTSD, if any, 
in his death.  The claims folder should 
be made available to the physician for 
review.  The physician should express an 
opinion as to each of the following 
questions as to whether it is at least as 
likely as not:

(a)  Was PTSD, singly or jointly 
with some other condition, the 
immediate or underlying cause of 
death or was it etiologically 
related thereto?

(b)  Did PTSD contribute 
substantially or materially to 
death, combine to cause death, or 
aid or lend assistance to the 
production of death?

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 


